Citation Nr: 1003172	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-07 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is in the record.

In March 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In December 2009, the Veteran submitted copies of audiometric 
evaluations in 1996, in 2003, and in 2009, but did not waive 
the right to have the additional records initially considered 
by the RO.  As the audiometric evaluations are inadequate to 
rated hearing loss under 38 C.F.R. § 4.85, the audiometric 
evaluations do not have a bearing on the current rating for 
bilateral hearing loss and the additional records need not be 
referred to the RO for initial consideration.  38 C.F.R. § 
20.1304(c).

FINDING OF FACT

Before March 7, 2006, hearing loss was manifested by level IV 
auditory acuity in the right ear and level II auditory acuity 
in the left ear; from March 7, 2006, to June 4, 2007, there 
was level V auditory acuity in the right ear and level II in 
the left ear; from June 4, 2007, there was level II auditory 
acuity in the right ear and level I in the left ear; in 
February 2009, there was level III auditory acuity in the 
right ear and level III in the left year; and in June 2009, 
there was level IV auditory acuity in the right ear and level 
I in the left ear. 

CONCLUSION OF LAW

Before March 7, 2006, the schedular criteria for an initial 
compensable rating for bilateral hearing loss had not been 
met; from March 7, 2006, to June 4, 2007, the schedular 
criteria for an initial, 10 percent rating for bilateral 
hearing loss had been met; and from June 4, 2007, and 
currently, the schedular criteria for an initial compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002): 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004, on the underlying claim of service connection 
for bilateral hearing loss. Where, as here, service 
connection has been granted and the initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial compensable 
rating for bilateral hearing loss.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded several VA examinations during the 
appeal period. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  

The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa).  An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Facts 

Bilateral hearing loss is rated as noncompensable under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  



On VA examination in January 2005, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 5, 50, 95, and 95, 
respectively; and in the LEFT ear, 10, 50, 55, and 45, 
respectively.  The puretone threshold average was 61 in the 
right ear and 40 in the left ear.  Speech discrimination was 
78 percent in the right ear and 88 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of IV for the right ear as the average 61 
puretone decibel loss is in the range between 58 and 65 
average puretone decibel loss, and the speech discrimination 
score of 78 is in the range between 76 and 82 percent.  For 
the left ear, the average 40 puretone decibel loss is in the 
range of between 0 and 41 average puretone decibel and the 
speech discrimination score of 88 is in the range of between 
84 and 90 percent, which yields a numeric designation of II.

Entering the resulting numeric designations of IV for the 
right ear and II for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100 .

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On March 7, 2006, the Veteran's hearing was tested at a VA 
hearing aid clinic.  The puretone thresholds in decibels at 
the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the RIGHT ear were 0, 35, 80, and 85, respectively; and in 
the LEFT ear 10, 40, 55, and 45, respectively.  The puretone 
threshold average was 50 in the right ear and 39 in the left 
ear.  Speech discrimination was 74 percent in the right ear 
and 84 percent in the left ear



Applying the results in TABLE VI, the findings yield a 
numeric designation of V for the right ear as the average 50 
puretone decibel loss is in the range between 50 and 57 
average puretone decibel loss, and the speech discrimination 
score of 74 is in the range between 68 and 74 percent.  For 
the left ear, the average 39 puretone decibel loss is in the 
range of between 0 and 41 average puretone decibel and the 
speech discrimination score of 84 is in the range of between 
84 and 90 percent, which yields a numeric designation of II.

Entering the resulting numeric designations of V for the 
right ear and II for the left ear to TABLE VII yields 10 
percent disability rating under Diagnostic Code 6100 .

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On VA examination on June 4, 2007, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 0, 40, 85, and 95, 
respectively; and in the LEFT ear, 5, 45, 60, and 45, 
respectively.  The puretone threshold average was 55 in the 
right ear and 39 in the left ear.  Speech discrimination was 
88 percent in the right ear and 96 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of II for the right ear as the average 55 
puretone decibel loss is in the range between 50 and 57 
average puretone decibel loss, and the speech discrimination 
score of 88 is in the range between 84 and 90 percent.  For 
the left ear, the average 39 puretone decibel loss is in the 
range of between 0 and 41 average puretone decibel and the 
speech discrimination score of 96 is in the range of between 
92 and 100 percent, which yields a numeric designation of I.

Entering the resulting numeric designations of II for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

In February 2009, the Veteran's hearing was tested at a VA 
hearing aid clinic.  The puretone thresholds in decibels at 
the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the RIGHT ear were 10, 55, 90, and 85, respectively; and in 
the LEFT ear, 30, 45, 55, and 55, respectively.  The puretone 
threshold average was 60 in the right ear and 48 in the left 
ear.  Speech discrimination was 84 percent in the right ear 
and 80 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of III for the right ear as the average 
60 puretone decibel loss is in the range between 58 and 65 
average puretone decibel loss, and the speech discrimination 
score of 84 is at the end of the range between 84 and 90 
percent.  For the left ear, the average 48 puretone decibel 
loss is in the range of between 42 and 49 average puretone 
decibel and the speech discrimination score of 80 is in the 
range of between 76 and 82 percent, which yields a numeric 
designation of III.

Entering the resulting numeric designations of III for the 
right ear and III for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On VA examination in June 2009, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 5, 55, 95, and 95, 
respectively; and in the LEFT ear 5, 50, 65, and 55, 
respectively.  The puretone threshold average was 63 in the 
right ear and 44 in the left ear.  Speech discrimination was 
80 percent in the right ear and 96 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of IV for the right ear as the average 63 
puretone decibel loss is in between the range between 58 and 
65 average puretone decibel loss, and the speech 
discrimination score of 80 is in the range between 74 and 81 
percent.  For the left ear, the average 44 puretone decibel 
loss is in the range of between 42 and 49 average puretone 
decibel and the speech discrimination score of 96 is in the 
range of between 92 and 100 percent, which yields a numeric 
designation of I.

Entering the resulting numeric designations of IV for the 
right ear and I for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

The Veteran has submitted statements from himself, his wife, 
and a family friend setting forth the effect the disability 
has had on his life and his relationship with others.  He has 
also testified at his hearing about the effect the disability 
has had on the quality of life.  The Veteran particularly 
points to the fact that he must now face a speaker and read 
lips if he is to understand what is being said.  

The application of the tables to the results of the hearing 
test is a very "mechanical" (i.e., nondiscretionary) process.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
Board is not free to ignore VA's duly promulgated 
regulations, which include the Rating Schedule.  Franklin v. 
Brown, 5 Vet. App. 190, 193 (1993).


In this case, "staged" ratings are appropriate as the 
audiology results show distinct time periods when the 
service-connected bilateral hearing loss exhibited findings 
that warranted different ratings.  Hart v. Mansfield, 21 Vet 
App 505 (2007).


Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the current disability level and symptomatology to 
the Rating Schedule, the degree of disability is contemplated 
by the Rating Schedule and the assigned schedule rating is, 
therefore, adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).







ORDER


Before March 7, 2006, an initial compensable rating for 
bilateral hearing loss is denied. 

From March 7, 2006, to June 4, 2007, an initial 10 percent 
rating is granted, subject to the law and regulations 
governing the award of monetary benefits. 

From June 4, 2007, and an initial compensable rating for 
bilateral hearing loss is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


